Citation Nr: 0715547	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-09 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than February 20, 
2004, for the increase to a 30 percent disability rating for 
panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 2000 to October 
2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO increased the 
disability rating for the veteran's service-connected panic 
disorder from 10 percent to 30 percent.  The RO established 
an effective date of February 20, 2004, for the 30 percent 
rating.


FINDINGS OF FACT

1.  By rating decision in October 2002, the RO granted 
service connection for panic disorder and assigned a 10 
percent rating; the veteran did not file a notice of 
disagreement to initiate an appeal from that determination. 

2.  In June 2004, the veteran filed a claim for an increased 
rating for her service-connected panic disorder. 

3.  By rating decision in September 2004, the RO assigned a 
30 percent rating for panic disorder, effective from February 
20, 2004. 

4.  It was not factually ascertainable prior to February 20, 
2004, that the panic disorder had increased in severity so as 
to meet the criteria for a 30 percent rating. 


CONCLUSIONS OF LAW

1.  The October 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The criteria for entitlement to an effective date prior 
to February 20, 2004, for assignment of a 30 percent rating 
for panic disorder have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).




REASONS AND BASES FOR FINDIINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) charges VA 
with a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant..  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a) (2005); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The record shows that a letter was furnished to the appellant 
in July 2004, regarding the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  The July 2004 letter also implicitly notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  The July 2004 was also furnished 
to the appellant prior to the September 2004 rating decision 
which gives rise to this appeal; it was therefore timely 
notice.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).  
The Board finds that timely and adequate VCAA notice was 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.   The present appeal involved the appellant 
contention that an earlier effective date is warranted.  She 
has been fully advised of effective date criteria and has had 
a fair opportunity to advance her appeal for an earlier 
effective date.  In this particular case, no further notice 
is necessary to comply with the holding in Dingess.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records.  The appellant has not identified any 
other records pertinent to the time period considered in this 
case.  

Analysis

The veteran contends that the 30 percent rating should be 
effective from the effective date of the original grant of 
service connection.  

The record shows that service connection for panic disorder 
was established by rating decision in October 2002.  At that 
time, the RO assigned a 10 percent rating and an effective 
date of October 2, 2001.  The veteran was furnished notice of 
that determination by letter dated in November 2002.  The 
veteran was also furnished notice of appellate rights and 
procedures, including what actions were necessary if she 
wished to appeal the RO's determination.  The Board also 
notes that the veteran was represented at that time and the 
representative was also furnished a copy of the decision 
notification.  Nevertheless, the record does not show that 
the veteran filed a timely notice of disagreement to initiate 
an appeal from the October 2002 rating decision.  Therefore, 
the October 2002 rating decision became final.  See generally 
38 U.S.C.A. § 7105.  

With regard to increased rating issue, the law pertaining to 
the effective date of a VA claim for increase in disability 
mandates that unless specifically provided otherwise, the 
effective date for the increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then 
goes on to specifically provide that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet.App. 125 (1997).  

On June 25, 2004, a claim was received for an increased 
rating for the service-connected panic disorder.  In a 
September 2004 rating decision, the RO granted an increase to 
a 30 percent rating, effective February 20, 2004.  This 
action by the RO was based on a February 20, 2004, medical 
record which documented symptomatology consistent with the 
criteria for a 30 percent evaluation.  Although the claim for 
an increased rating was received in June 2004, the RO 
properly applied the provisions of 38 U.S.C.A. § 5110(b)(2) 
and found that it was factually ascertainable on February 20, 
2004 (which was a date within the one year period prior to 
the June 2004 claim for an increased rating) that there had 
been an increase in severity to meet the criteria for a 30 
percent rating.  Review of the claims file fails to reveal 
any evidence showing that it was factually ascertainable as 
of a date between June 25, 2003 (the date one year prior to 
the increased rating claim) and February 20, 2004, that the 
panic disorder had increased in severity so as to meet the 
criteria for a 30 percent rating.  Moreover, the appellant 
has not identified any evidence of an increase in severity 
between June 25, 2003, and February 20, 2004.  Her only 
contention is that she believes that the effective date for 
assignment of a 30 percent rating should be the same 
effective date as the original grant of service connection 
with a 10 percent rating.  For the reasons outlined above, 
the Board is unable to find any basis for assignment of an 
effective date prior to February 20, 2004, for the 30 percent 
rating. 




ORDER

The appeal is denied. 


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


